6803 South Tucson Way Centennial, CO 80112 oppenheimerfunds.com February 7, 2014 Securities and Exchange Commission treet N.E. Washington, D.C.20549 Re: Oppenheimer SteelPath MLP Funds Trust Registration No.:811-22363 Ladies and Gentlemen: On behalf of the above-referenced registered Investment Company (the “Company”) transmitted herewith for filing pursuant to Rule 30b-2-1 and section 24(b) under the Investment Company Act of 1940, as amended, is the Funds’ Form N-CSR for the annual period ended November 30, 2013. Any questions regarding this filing may be directed to the undersigned at the telephone number provided above. Sincerely, /s/Brian Wixted Brian Wixted Principal Financial Officer
